Citation Nr: 0532611	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  The veteran subsequently moved and jurisdiction of his 
claims file comes to the Board from the RO located in Salt 
Lake City, Utah.  The veteran failed to report for his 
scheduled hearing; his request is therefore considered as 
withdrawn.  See also January 2003 correspondence.

The Board remanded this appeal in August 2003; the requested 
development is now complete and this matter is again before 
the Board for appellate review.  While on remand, the issue 
of entitlement to a 10 percent disability rating under 
38 C.F.R. § 3.324 was resolved in the veteran's favor.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the April 2001 
rating decision by which the claim of entitlement to service 
connection for a psychiatric disorder was not reopened.

2.  The additional evidence presented since the April 2001 
rating decision does not bear directly and substantially upon 
the issue of service connection, is cumulative of evidence 
previously submitted, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim.






CONCLUSION OF LAW

Evidence received since the April 2001 rating decision is not 
new and material and does not serve to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a nervous condition was initially 
denied by the RO in a July 1983 rating decision.  The rating 
decision reflects that service connection was denied as the 
evidence of record did not show any residuals of the 
veteran's acute in-service episode of an adjustment disorder.  
The veteran was notified of this determination in August 1983 
and of his appellate rights.

In June 1999 and February 2000 correspondence, the veteran 
requested that his claim be reopened.  He was reminded of the 
August 1983 letter by which he was informed that service 
connection for a nervous condition had been denied and 
informed that new and material evidence was required to 
reopen his claim.  See April 2000 letter.  A rating decision 
was issued in June 2000 by which the veteran was informed 
that the evidence still failed to show a current disability 
as the result of his in-service complaints of nervousness.  
He was informed of this decision and of his appellate rights 
the following month.

In January 2001, the veteran submitted additional evidence 
for his psychiatric claim.  A rating decision was issued in 
April 2001 by which he was informed that the private medical 
opinion attempting to show a link between his current 
psychiatric disability and his military service was based 
only on the veteran's history and therefore did not serve to 
reopen his claim.  Additional medical opinions received 
specifically indicated that the veteran's current psychiatric 
disability was not related to his service and therefore also 
did not serve to reopen his claim.  The veteran was notified 
of this decision and of his appellate rights in May 2001.  
Instead of filing a notice of disagreement with this 
determination, the veteran submitted additional evidence in 
June 2001 that he wanted considered.  Receipt of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating or completing 
an appeal for that determination.  38 C.F.R. § 20.304 (2005); 
see also Cook v. Principi, 318 F.3d 1334 (2002).

As the veteran had not filed a notice of disagreement with 
the April 2001 rating decision, the RO issued another rating 
decision in March 2002 by which the veteran was again 
informed that new and material evidence had not been received 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder.  The veteran was notified of this 
determination and of his appellate rights that same month.  
In April 2002 the veteran's notice of disagreement 
(specifically referring to the March 2002 rating decision) 
was received.  As the April 2002 correspondence from the 
veteran was the first statement which could reasonably be 
construed as dissatisfaction and a desire for appellate 
review, and it specifically refers to the March 2002 rating 
decision, the previous April 2001 determination of the RO 
became final as a notice of disagreement with that 
determination was never received within one-year of 
notification.  38 U.S.C.A. § 7105(c) (West 1991); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  During the pendency of the appeal, the 
regulatory definition of new and material evidence was 
amended.  However the amended version applies to claims filed 
on or after August 29, 2001, and therefore it is not 
applicable in this case as the veteran's claim to reopen was 
filed in June 2001.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  As the April 2001 rating decision is the most 
recent determination to become final, the Board will evaluate 
the veteran's claim as to whether any new and material 
evidence has been received since then.

At the time of the April 2001 rating decision, the evidence 
included the veteran's service medical records that show he 
complained of "nervousness" on December 7, 1977, and that 
the following day he was brought to the emergency room after 
trying to "end it all" by ingesting Dristan tablets.  He 
indicated he wanted out of the army and the records contain 
impressions of an adjustment reaction.  He was treated with 
ipecac and water until he vomited.  The veteran was honorably 
discharged from active duty in October 1980 and a December 
1980 VA examination report contains normal psychiatric 
findings.

The evidence of record in April 2001 also included VA 
treatment records that first showed treatment for depressive 
behavior in January 1984.  Private and VA medical evidence 
revealed the veteran was then currently treated for 
depressive disorder with psychotic symptoms which a private 
medical provider linked, based on the veteran's history, to 
the veteran's military service.  See November 2000 private 
psychiatric evaluation.  The evidence also contained medical 
records by which the veteran referred to being depressed 
since 1977.  See January 1996 VA discharge summary.  A March 
2001 VA examination report indicated that based on the 
veteran's military records and evaluations, his depressive 
disorder was not present in service.

Evidence associated with the claims folder subsequent to the 
April 2001 includes statements from the veteran that his 
depression began while he was on active duty.  Lay assertions 
cannot serve as the predicate to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  Moreover, the veteran's 
assertions were already considered at the time of the 2001 
determination and are cumulative.  See Bostain v. West, 11 
Vet. App. 124 (lay hearing testimony which is cumulative of 
previous contentions which were considered by the 
decisionmaker at the time of the prior final disallowance is 
not new evidence).  

Evidence received since 2001 also includes VA medical records 
that reflect the veteran continued to be treated for a 
depressive disorder.  Medical records describing the 
veteran's current condition are not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  Therefore, these records do not serve to reopen the 
veteran's claim for a psychiatric disorder as they do not 
bear directly and substantially upon the issue of service 
connection.  Additionally, the medical records note the 
veteran's long history of psychiatric treatment and his 
assertions that his psychiatric problems began while he was 
in service.  See also March 1999 and October 1994 Social 
Security Administration (SSA) records.  The transcription of 
the veteran's assertion by a medical professional does not 
transform the assertion into competent medical evidence 
establishing, as fact, the information that is transcribed.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, the 
transcription by a medical professional is merely a lay 
statement and, as previously indicated, lay assertions cannot 
service as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).

Evidence received since April 2001 also includes a May 2002 
interim summary from a VA fee basis physician, that reflects 
the view the veteran's December 1977 suicidal attempt was a 
symptom of the veteran's current mental condition that may be 
considered the maturation of the depressive episode suffered 
by the veteran while on active duty in December 1977.  
However, a similar opinion was previously offered by a 
private physician in November 2000, and effectively countered 
by a March 2001 medical opinion.  This current (2002) opinion 
does not reflect an analysis of the veteran's entire relevant 
medical history, or otherwise offer any rationale for the 
conclusion offered.  As such, it is simply cumulative, and 
may not serve to reopen the veteran's claim.  The veteran's 
SSA records have also been obtained since April 2001 but fail 
to reveal competent medical evidence that links the veteran's 
current psychiatric disorder to his military service.  See 
November 1994 SSA record (dysthymia secondary to substance 
addiction disorder with an onset of May 1991).

In short, the Board finds the evidence submitted since April 
2001 is not new and material and does not serve to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran was informed by letter in May 2002 of the 
principles of service connection and what constituted new and 
material evidence.  Another letter was issued in April 2004 
by which the veteran was again reminded of the need for new 
and material evidence and informed of the principles of 
service connection.  He was also informed of the information 
and evidence needed from him to substantiate his claim, the 
efforts VA would take to obtain evidence on his behalf, and 
was requested to send to VA any evidence his possession that 
pertained to his claim.  Another letter was sent to the 
veteran in June 2004 with similar notification.  Therefore, 
the Board considers the notice requirements of 38 C.F.R. 
§ 3.159 met for the issue decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claim and his and VA's roles in the 
claims process.  In response to the May 2002 notification, 
the veteran indicated that all the evidence necessary for his 
claim had already been submitted.  And in response to the 
April 2005 supplemental statement of the case (in which the 
veteran was informed that he could waive the 60-day response 
period prior to certification of his claim to the Board if he 
felt that he had stated his case completely), the veteran 
requested his case be forwarded immediately to the Board.  
See May 2005 correspondence.  Under these circumstances, the 
Board is satisfied that any error in the timing of the notice 
was harmless. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  His active duty medical records, private medical 
evidence, VA medical records, and SSA records have been 
associated with the claims file.  As the veteran has not 
identified, or properly authorized the request of, any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, and this appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


